                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 MARIE BAPTISTE, MITCHELL MATORIN,
 and JONATHAN DAPONTE,

                                Plaintiffs,
                          v.                               C.A. No. 1:20-CV-11335-MLW

 MIKE KENNEALY, in his official capacity as
 Secretary of the EXECUTIVE OFFICE OF
 HOUSING AND ECONOMIC
 DEVELOPMENT, and CHARLES BAKER, in
 his official capacity as Governor of the
 Commonwealth of Massachusetts,

                                Defendants.


        JOINT REPORT IN RESPONSE TO COURT’S AUGUST 26, 2020 ORDER

       This Court’s Order dated August 26, 2020 (Dckt. 91) required the parties to confer and

report, “jointly if possible,” as to two topics, which are addressed in Parts I and II below.

       I.      Possible Settlement or Mediation.

       In a telephone conference held on Friday, August 28, 2020, as required by ¶ 1 of the

Court’s Order dated August 26, 2020, counsel for all parties discussed in good faith whether

settlement or mediation may be possible in this case. Counsel concluded after discussion that

neither settlement nor mediation is a realistic or viable option for resolving this case at this time.

In particular, counsel for the Defendants reiterated the inherent difficulty that exists in any

attempt to resolve by agreement a constitutional challenge to a duly enacted Massachusetts

statute, even if the Defendants were to have reservations about the constitutionality of the

legislative act in question—which is not the case here. Cf. National Rev. Corp. v. Violet, 807

F.2d 285, 288 (1st Cir. 1986) (“For an attorney general to stipulate than an act of the legislature



                                                  1
is unconstitutional is a clear confusion of the three branches of government; it is the judicial

branch, not the executive, that may reject legislation. . . . An attorney general can have no

authority to be the binding determiner that legislation is unconstitutional.”). Counsel for the

Plaintiffs understood and agreed that settlement is not a realistic option at this time. All counsel

also agreed that, under the circumstances and the existing constraints with respect to the

possibility of settlement, it would not be a productive use of the parties’ time and resources to

engage in mediation at this time.

       II.     How the Case May Proceed Following Resolution of
               Pending Motion for Preliminary Injunction.

       The Court’s Order dated August 26, 2020 (Dckt. 91) also required, at ¶ 1, that counsel for

the parties discuss and report to the Court regarding “how they propose the case proceed

following the resolution of plaintiffs’ Motion for Preliminary Injunction.” The parties discussed

the possibilities for proceeding with this case after resolution of the motion for preliminary

injunction (Dckt. 2) (“MPI”) in two different scenarios: (A) where the MPI is allowed; and (B)

where the MPI is denied.

               A.      Where the MPI is Allowed.

       In the event that the MPI were allowed, the Defendants would immediately review the

viability of a (1) a motion for stay of the order allowing the motion and/or of the case in its

entirety and (2) an interlocutory appeal. In the event that the MPI were allowed and the case

were not stayed pending an interlocutory appeal, the Defendants would, first, consider whether

the issues remaining in the case could be narrowed through any available dispositive motion,

such as a motion brought under Fed. R. Civ. P. 56. For example, if the Court were to find that

the Plaintiffs lack a likelihood of success on the merits of any particular count or counts, the




                                                  2
Court’s legal rulings might give rise to a dispositive motion as to certain legal issues that are not

dependent on any factual dispute. 1 Once the issues have thus been narrowed to the extent

possible on available legal grounds, the parties would likely request a scheduling conference to

consider how the remaining legal and factual issues might best be resolved. The parties

discussed that, in the event there are facts in dispute that require a trial, certain issues could

potentially be tried on a “case stated” basis upon the submission of affidavits, rather than by

calling live witnesses. See TLT Constr. Corp. v. RI, Inc., 484 F.3d 130, 135, n.6 (1st Cir. 2007).

The Plaintiffs acknowledge, however, that, if an injunction issues, and unless that injunction is

stayed pending appeal, the Plaintiffs will likely have little incentive to push forward with an

expedited trial, considering that all issues presented in this case could be mooted in the event that

the eviction moratorium expires on October 17, 2020 at 11:59 p.m. and is not further extended

by Governor Baker. The Defendants, in the event an injunction issues, would be focused more

on seeking to reverse entry of that order in the First Circuit, given its immediate impact, rather

than on attempting to obtain final resolution of any remaining legal or factual issues.

                 B.      Where the MPI is Denied.

        In the event that the MPI is denied, the Plaintiffs will immediately consider the viability

of an interlocutory appeal. In the event that the MPI were denied and the case were not stayed

pending an interlocutory appeal, the Defendants would, first, consider whether the issues

remaining in the case could be narrowed through any available dispositive motion, such as a



1
         Additionally, the issue of severability might be joined in the case were the Court to decide that
the Plaintiffs have shown a reasonable likelihood of success on the merits of Count II only, and were to
issue an injunction on that basis alone. Moreover, the Defendants maintain that, were the Court to decide
that the Plaintiffs have shown a reasonable likelihood of success on Count III only, no occasion for
enjoining enforcement of the Moratorium Act (as opposed to the Regulations) would be presented. Were
the Plaintiffs to disagree on this latter point, that would be an issue that would need to be briefed as well.


                                                      3
motion brought under Fed. R. 56. For example, if the Court were to deny the MPI in its entirety

by finding that the Plaintiffs lack a likelihood of success on the merits of the case on all of their

Counts I-V, the Court’s legal rulings could give rise to a dispositive motion as to legal issues that

are not dependent on any factual dispute. Once the issues have been narrowed to the extent

possible on available legal grounds, the parties would likely request a scheduling conference to

consider how the remaining legal and factual issues might best be resolved. The parties

discussed that, in the event there are facts in dispute that require a trial, certain issues possibly

could be tried on a “case stated” basis upon the submission of affidavits, rather than by calling

live witnesses.

        III.      Proposal for Status Conference One Week After
                  Decision on MPI and Motion to Dismiss.

        The parties all state that they will be unable to fully assess all their procedural and

substantive options in proceeding to a final resolution of this case unless and until this Court has

ruled on the motions that are now pending before it – specifically, the MPI and the Defendants’

motion to dismiss Counts II, III, and V (“MTD”) (Dckt. 26 & 69). In particular, resolution of

those motions will better inform the parties as to which factual areas are ones of adjudicative fact

subject to the normal workings of the Federal Rules of Civil Procedure, and which are ones of

legislative fact not subject to those Rules. Accordingly, the parties jointly propose and request

that the Court order the parties to engage with the Court in a conference pursuant to Fed. R. Civ.

P. 16 on a mutually convenient date that is approximately one week after the Court’s issuance of

a decision on the MPI and the MTD (or, if both motions are not resolved simultaneously, after

issuance of the later of the two). This procedure would provide the parties with sufficient time to




                                                   4
fully consider their various procedural and substantive options once they have had the benefit of

the Court’s decisions on the pending motions.

       Respectfully submitted,

       MAURA HEALEY
       ATTORNEY GENERAL

       /s/ Jennifer E. Greaney
       Jennifer E. Greaney (BBO No. 643337)
       Assistant Attorney General
       Pierce O. Cray (BBO No. 104630)
       Senior Appellate Counsel
       Richard S. Weitzel (BBO No. 630303)
       Assistant Attorney General
       Government Bureau
       One Ashburton Place
       Boston, MA 02108
       (617) 963-2981/2022/2084
       Jennifer.Greaney@mass.gov
       Pierce.Cray@mass.gov
       Richard.Weitzel@mass.gov

                                     Respectfully submitted,
                                     Marie Baptiste and Mitchell Matorin,
                                     By their attorneys,

                                     /s/ Richard D. Vetstein
                                     Richard D. Vetstein BBO# 637681
                                     Vetstein Law Group
                                     945 Concord Street
                                     Framingham, MA 01701
                                     Phone: (508) 620-5352
                                     Fax: (888) 448-1344
                                     Email: rvetstein@vetsteinlawgroup.com

                                     /s/ Jordana R. Greenman
                                     Jordana R. Greenman, Esq, BBO# 667842
                                     134 Main Street
                                     Watertown, MA 02472
                                     Phone: (617) 379-6669
                                     Fax: (617) 379-6669
                                     Email: jordana@jrglegal.com
                                     Dated: August 31, 2020



                                                5
                                 CERTIFICATE OF SERVICE

        I certify that this document, filed through the Court’s ECF system will be sent
electronically on this day to registered participants as identified on the Notice of Electronic
Filing (NEF).

                                                      /s/ Jennifer E. Greaney
                                                      Jennifer E. Greaney
                                                      Assistant Attorney General


DATED: August 31, 2020




                                                  6
